Citation Nr: 0942667	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a right shoulder disability prior to December 16, 2008, 
and a rating greater than 20 percent from December 16, 2008.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to February 1992.  A November 1993 administrative 
decision found the Veteran's service from June 1982 to March 
1991 was under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and December 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The Veteran had a hearing before the Board 
in May 2006 and the transcript is of record.

During the pendency of this appeal, the RO granted the 
Veteran an increased rating of 20 percent, effective December 
16, 2008, for his right shoulder disability in a July 2009 
rating decision.  After the Veteran has perfected his appeal, 
however, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

The case was brought before the Board in July 2007, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  
 




FINDINGS OF FACT

1.  Prior to December 16, 2008, the Veteran's right shoulder 
was manifested by pain, limitation of motion, mild 
impingement, and arthritis confirmed by x-ray.

2.  From December 16, 2008, the Veteran's right shoulder is 
manifested by pain, increased limitation of motion, 
impingement syndrome and arthritis confirmed by x-ray.

3.  The Veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to December 16, 2008, the criteria for a disability 
rating greater than 10 percent for a right shoulder 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5203 (2009).

2.  From December 16, 2008, the criteria for a disability 
rating greater than 20 percent for a right shoulder 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Code (DC) 5201 (2009).

3.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in October 2004, December 2004 and March 2006.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  A March 2006 letter also 
advised the Veteran of how disability ratings and effective 
rates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the right shoulder claim on appeal here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
provided to the Veteran in 2004 was not given prior to the 
adjudication of the right shoulder claim; the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were both readjudicated and additional 
SSOCs were provided to the Veteran, most recently in July 
2009.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are 
largely unavailable, but the RO made extensive efforts to 
rebuild his medical history from other sources.  The Board 
concludes the RO has exhausted all reasonable methods to 
obtain these records and any further efforts would be futile.  
VA medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The RO also attempted to obtain any and all 
medical records associated with the Veteran's claim for 
Social Security Administration (SSA) disability benefits.  
The SSA reported in an April 2008 statement that the records 
could not be located. The Veteran has at no time referenced 
any other outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
1993, 2001, 2004, 2005 and, most recently, December 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's disability 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims. 

Credibility

Before discussing the merits of the Veteran's claims, the 
Board notes that the Veteran's statements regarding pain, 
functional and occupational limitations due to his right 
shoulder and service-connected back disability were 
considered. The Veteran, however, proved to be a poor 
historian and a theatrical performer in regard to his current 
symptomatology.  Credibility is an adjudicative, not a 
medical determination.  The Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the Veteran's statements are 
inconsistent.  

The Veteran's main contentions with regard to his claims 
regard the severity of his right shoulder disability and are 
to the effect that service-connected disabilities prevent him 
from retaining substantial employment.

With regard to the Veteran's employability, the Board finds 
the Veteran's statements throughout time to be inherently 
inconsistent.  After service, the Veteran worked various 
jobs, but significantly worked for a company doing data entry 
from 1997 to 2003, when he was laid off.  After that, it 
appears the Veteran had a hard time finding long-term 
employment.  He attempted to work as a truck driver, but the 
job only lasted for a few months.  Current records indicate 
he now works as a janitor, but he claims he is only able to 
maintain the job if his family assists him with any laborious 
chores, such as bending or vacuuming.

The Veteran claims his difficulty finding long-term 
substantial employment since February 2003 is due to his 
right shoulder and low back disabilities, both service-
connected.  The Veteran further indicated on his March 2004 
TDIU claim that he left his job in February 2003 due to his 
disability.  Subsequent records, however, indicate the 
Veteran did not quit his long-standing job because of his 
disabilities, but rather was laid off.  Indeed, the Veteran 
indicated during treatment at the VA in May 2001 that his job 
was sedentary in nature and did not cause too many problems 
with his right shoulder.

Thereafter, the Veteran underwent VA vocational 
rehabilitation and training to be a truck driver.  The 
Veteran contends that almost immediately after starting his 
job in June 2004, he experienced extreme right shoulder and 
back pain from the long drives.  In contrast, the Veteran 
indicated in October 2004 to the VA that "things are going 
fine" with his employment with the trucking company and he 
had an intention of remaining there unless he finds another 
employer with better pay.  The Veteran did not at that time 
mention any difficulty with performing his truck driving 
duties.

In contrast, the Veteran claims he quit the job in September 
2004, one month prior to the communication, and lied to the 
VA because he feared having to reimburse them for the 
training classes he took.  He claims he is required to retain 
a job for three months otherwise he needs to reimburse the VA 
for the class. The time line of the Veteran's contentions 
however, is inconsistent with the objective evidence.  If the 
Veteran had already worked the required three months by 
"toughing out the pain" of his disabilities and quit his 
job in September 2004, he would have no reason to lie to the 
VA during the October 2004 communication.  It is unclear when 
the Veteran ceased his employment with the trucking company, 
and it is further unclear whether his unemployment was due to 
his disabilities or some other reason.  

As indicated above, the most recent medical evidence 
indicates the Veteran currently works as a janitor, but 
retains the job only through the help of his wife and son.  
In contrast, the Veteran has not hidden the fact that he 
enjoys doing various projects around his home to include yard 
work, carpentry, and home maintenance.  He further indicated 
in a 2004 VA examination that he also enjoys fly fishing.  
The Veteran testified during his hearing before the Board 
that he can only complete such tasks after numerous breaks 
and proper rest, but the Veteran clearly is able to 
participate in manual labor on a regular basis.

With regard to his right shoulder claim specifically, the 
Veteran has maintained he is in constant pain and has severe 
limited motion.  The Veteran claims the examiners in the past 
have been unfair pushing the Veteran's range of motion beyond 
what he is capable of doing himself.  The Veteran was 
afforded VA examinations in November 1993, April 2001, 
January 2004, October 2005, December 2005 and December 2008.

Most of the examiners note the Veteran's range of motion is 
self-limited and not really limited due to disability.  Most 
examiners also note no signs of atrophy, good strength, no 
signs of restricted use and minimal objective signs of pain.  
VA outpatient treatment records also confirm the Veteran has 
a pain syndrome that is partially psychological.  
Specifically, in October 2007 a VA psychiatrist diagnosed the 
Veteran as having a pain disorder associated with both a 
psychological and general medical condition. 

Also significant, of the numerous examinations afforded the 
Veteran the same examiner performed the examination in April 
2001 and December 2005.  At both times, the examiner noted 
the Veteran had full passive range of motion, but active 
range of motion was self-limited rather than due to some 
objective finding.  The examiner relayed that a definitive 
diagnosis was difficult due to the Veteran's self-imposed 
limitation of motion and expressions of pain.  In December 
2005, the examiner explained the difficulty in discerning 
objectively the actual level of the Veteran's pain and 
limitation of motion.  On the one hand, the examiner "found 
essentially pretty normal exam."  On the other hand, the 
Veteran clearly exhibited "pain behaviors" that was also 
picked up by the Veteran's preschooler son, who was "very 
aware of father's discomfort."  The examiner found no signs 
of pain or functional weakness of flexion or abduction, and 
noted "...that he got dressed quite easily and put his arm in 
the sleeve of his coat without any hesitation."  Overall, 
the examiner "strongly suggest[ed] a psychiatric referral 
because of the mannerisms present on today's examination." 

The Board notes the "normal" examination found on December 
2005 is in stark contrast to the findings of the October 2005 
VA examination just two months prior. At that time, the 
examiner noted severe impingement with severe limitation of 
motion.  It is clear, however, that the examiner merely 
accepted the Veteran's self-reported pain rather than making 
a separate objective determination as did the December 2005 
examiner.  

The Board also finds noteworthy that a February 2006 VA 
examination conducted with regard to the severity of the 
Veteran's spine indicates as follows:

In reviewing this patient's chart, there is 
considerable suspect concerning his disability.  
In the opinion of some examiners, there are 
psychiatric problems and others have a notation of 
the patient exaggerating his disability...

Overall, the Veteran's statements and testimony regarding the 
severity of his right shoulder disability and overall 
employability have varied significantly through the years.  
These records, discussed more thoroughly below, do not 
disprove the Veteran's claim, but they are in stark contrast 
to the Veteran's contentions and raise doubt as to the 
accuracy of his allegations. 

Because of the Veteran's inconsistent statements and medical 
evidence cutting against the Veteran's allegations of the 
severity of his right shoulder disability and overall 
employability, the Board gives greater credence and weight to 
the contemporaneous medical records filed in this matter.  
Regardless of whether the appellant is purposely exaggerating 
his disability or unintentionally doing so because of some 
other reason, the ultimate conclusion is that his statements 
are simply not credible evidence.  Moreover, to a large 
extent, as discussed above, there are objective documents 
that clearly refute his reported symptoms and many aspects of 
his sworn testimony.  Because of the inconsistency, and the 
lack of corroborating objective evidence, the Board finds 
that the appellant's allegations have limited, if any, 
probative value.

Increased Rating (Right Shoulder)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, the 
appeal stems from a rating that granted service connection 
and assigned the initial rating, "staged" ratings may be 
assigned if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).   Indeed, staged ratings were assigned 
by the RO and are currently on appeal here. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Prior to December 16, 2008

Prior to December 16, 2008, the Veteran's right shoulder 
disability was rated 10 percent disabling under Diagnostic 
Code (DC) 5203, for impairment of the clavicle of scapula.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  For the most part, in this 
case, none of the evidence developed subsequent to December 
16, 2008 is relevant to the appropriate rating to be assigned 
because it does not contain any opinions or findings as to 
the severity of the Veteran's disability for this particular 
time period. 

Under DC 5203, a 10 percent rating is awarded for malunion of 
the clavicle or scapula or nonunion of the clavicle or 
scapula without loose movement.  38 C.F.R. § 4.71a, DC 5203.  
A 20 percent rating is warranted if the impairment of the 
clavicle or scapula is manifested by nonunion with loose 
movement or dislocation.  Id. 
 
Alternatively, right shoulder disabilities can also be rated 
for limitation of motion under DC 5201.  Diagnostic Code 5201 
provides for ratings based on limitation of motion of the 
arm. A veteran's disability is rated at 20 percent disabling 
if it limits the motion of the arm at shoulder level. If the 
Veteran's disability results in greater limitation of motion 
of the arm, the ratings depend on whether the disability 
affects the Veteran's dominant or minor side. Dominant side 
disabilities, under Code 5201, are rated 30 percent for 
limitation of the arm midway between side and shoulder level 
and 40 percent for limitation of the arm to 25 degrees from 
the side. Minor side disabilities, on the other hand, are 
rated 20 percent and 30 percent respectively. 38 C.F.R. § 
4.71a, DC 5201. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I. With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id. With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees). Id. With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees). Id.

During this time period, the Veteran was afforded VA 
examinations in November 1993, April 2001, January 2004, 
October 2005 and December 2005.

In November 1993, the Veteran's shoulder x-ray was negative 
of any abnormality.  Rather, the examiner diagnosed the 
Veteran with right shoulder bursitis finding no muscle 
atrophy and no crepitus.  Rather, the main manifestation of 
the Veteran's bursitis was painful motion with normal forward 
flexion and abduction limited to 150 degrees, with pain at 
120 degrees.  

In April 2001, the Veteran's shoulder x-ray was similarly 
negative for any abnormality, but the examiner observed signs 
of very early acromioclavicular joint arthritis.  The 
examiner found no muscle abnormality, some subacromial 
crepitance and shoulder pain.  With regard to range of 
motion, the examiner found the Veteran had full passive range 
of motion, but "self-limited" his active range of motion, 
to include limited to 90 degrees abduction and 105 degrees 
forward flexion.  The examiner made clear that the range of 
motion indicated was self-imposed rather than part of the 
Veteran's actual disability.  

VA outpatient treatment records from 2001 to 2003 further 
confirm the Veteran's objective disability was "mild." A 
May 2001 VA outpatient treatment record indicated the Veteran 
performed his sedentary job without discomfort.  A May 2003 
VA outpatient treatment record indicated the Veteran was 
undergoing physical therapy, but exhibited forward flexion to 
140 degrees, had mild impingement and good strength.  VA 
outpatient treatment records from 2002 and 2003 indicate the 
Veteran's complaints of right shoulder pain, but characterize 
the disability as mild.  A July 2003 record indicates 
"probable rotator cuff tendinitis subacromial bursitis."  A 
December 2003 treatment records, however, reflects x-ray 
confirmation of early AC joint degenerative joint disease 
(DJD) and some functional "give way" weakness.  The VA 
physician at that time, however, also noted the Veteran's 
full passive range of motion and lack of atrophy.

The Veteran was afforded an additional in January 2004 where 
the Veteran was diagnosed with acromioclavicular arthritis, 
confirmed by x-ray, with secondary impingement syndrome of 
the right shoulder.  The examiner noted the Veteran was 
unemployed since February 2003, but continued fly fishing, 
light housework and taking care of the kids.  Range of motion 
was nearly perfect, with abduction limited to 165 degrees and 
forward flexion to 173 degrees, which did not change on 
repetition.

The most conflicting medical evidence of record is the 
results of the October 2005 VA examination.  The examiner 
noted mild degenerative changes confirmed by x-ray, as well 
as no fractures or subluxations.  The examiner noted the 
Veteran's contention that his right shoulder pain increased 
while driving and therefore he could not retain his job as a 
truck driver.  The examiner also noted the Veteran's 
complaints of sleep disturbances secondary to shoulder pain.  
In contrast to the other medical evidence to date, the 
examiner found the Veteran to have severe limitation of 
motion with abduction limited to 70 degrees and flexion 
limited to 85 degrees.  

Due to the conflicting medical evidence, the Veteran was 
afforded an additional VA examination in December 2005.  
Therein the examiner, who was the same examiner who conducted 
the April 2001 examination, again noted the Veteran had full 
passive range of motion.  Only on active motion did the 
Veteran self-limit his range of motion, indicating abduction 
limited to 160 degrees and forward flexion limited to 150 
degrees.  This is in stark contrast to the October 2005 
examination results, but is more in line with the bulk of the 
medical evidence.  The examiner further indicated a mild 
give-way on resisted testing of abduction strength and 
flexion strength.  The examiner found no signs of atrophy, 
shoulder impingement or signs of restricted use.  Rather the 
examiner diagnosed the Veteran with pain, mild limitation of 
motion and MRI evidence of supraspinatus tendonitis.  

With regard to the Veteran's varying pain behaviors, the 
examiner noted there appeared to be a psychological element 
and suggested the Veteran seek mental health care.  The 
examiner noted that while the Veteran grimaced and vocalized 
pain on examination, he had no trouble getting dressed and 
"...put his arm in the sleeve of his coat without any 
hesitation." While the examiner reported some limitation due 
to pain, he "...found none based on...exam of fatigue, weakness 
or lack of endurance or repetitive use."  In short, the 
examiner, "found essentially pretty normal exam." 

Subsequent VA outpatient treatment records further indicate 
the Veteran's reported right shoulder pain, but not enough 
objective manifestations to confirm the level of pain.  In 
January 2005, the Veteran sought a VA physician opinion with 
regard to his employability.  The VA physician at that time 
indicated the Veteran could perform light work and found no 
radicular symptoms.  In October 2007, a VA psychiatrist 
diagnosed the Veteran with a pain disorder associated with 
both psychological and general medical condition.

In short, the medical evidence does not confirm any 
dislocation or nonunion of the clavicle or scapula warranting 
an increased rating under DC 5203.  Although there are some 
medical records indicative of limited abduction to 90 
degrees, warranting an increased rating under DC 5201, the 
Board does not find those records persuasive of the Veteran's 
disability at that time.  That is, although the April 2001 
examiner noted abduction limited to 90 degrees on active 
range of motion, the examiner further indicated the Veteran 
was self-limiting his motion.  The examiner did not believe 
the Veteran's right shoulder disability actually caused such 
limited motion.  Indeed, at that time, the Veteran exhibited 
full passive range of motion.  Similarly, although an October 
2005 examiner diagnosed the Veteran with severe limited 
motion with abduction limited to 70 degrees and forward 
flexion to 85 degrees, the results are in stark contrast to 
the remaining medical evidence from that time.  A mere two 
months later, in a December 2005 examination, the Veteran 
exhibited abduction limited to 160 degrees and forward 
flexion to 150 degrees.  

The Veteran testified before the Board that he feels the 
December 2005 examination was unfair and that the examiner 
pushed his right shoulder to a range of motion he cannot 
exhibit himself.  The range of motion findings, however, is 
consistent with all the medical evidence up to that point 
other than the October 2005 examination findings.  One year 
prior, in January 2004, the Veteran's abduction was limited 
to 165 degrees and forward flexion to 173 degrees, even on 
repetition.  The Board finds the December 2005 examination 
results to be more consistent with the remaining medical 
evidence compared to the October 2005 examination results.  
With regard to the Veteran's own statements regarding his 
range of motion, the Board does not find him credible for 
reasons asserted above.  The Veteran has consistently been 
characterized by examiners as someone who self-limits his 
range of motion and, in reality, exhibits full passive range 
of motion.  For these reasons, the Board concludes an 
increased rating under DC 5201 is not warranted.

Again, when evaluating a disability involving a joint, 
adequate consideration must be given of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 
202.  

Here, it is clear the most prevalent manifestation of the 
Veteran's shoulder disabilities is pain.  While the Veteran 
can exhibit full passive range of motion, he self-limits his 
active range of motion secondary to pain.  According to 
examiners, however, no objective further functional can be 
attributed to weakness, fatigability or incoordination.  The 
Board has taken into consideration the Veteran's self-limited 
active range of motion and found the bulk of the medical 
evidence to simply not support an increased rating for 
limitation of motion for this time period.

No higher rating may be given under any other potentially 
applicable Diagnostic Code.  The Board notes that there are 
other Diagnostic Codes relating to shoulder disorders, such 
as Diagnostic Code 5200 (ankylosis of the scapulohumeral 
articulation) and Diagnostic Code 5202 (impairment of the 
humerus).  

The Veteran's right shoulder disability is not manifested by 
loss of head, nonunion, fibrous union or recurrent 
dislocation of the humerus and therefore DC 5202 is 
inapplicable.  In this case, the Veteran's shoulder is not 
shown to be ankylosed; thus DC 5200 is also not for 
application.

The Board further notes arthritis of a joint may also be 
rated under DC 5003, for degenerative arthritis.  DC 5003, 
however, does not provide for a rating greater than 10 
percent unless there is x-ray evidence of involvement of 2 or 
more major joint or 2 or minor joint groups, with occasional 
incapacitating exacerbations.  Although the Veteran has 
testified to incapacitating exacerbations, x-ray findings do 
not confirm arthritic involvement of 2 or more joints. 

For these reasons, entitlement to an initial rating greater 
than 10 percent prior to December 16, 2008 for a right 
shoulder disability is not warranted.



From December 16, 2008

From December 16, 2008, the RO awarded the Veteran an 
increased rating for his right shoulder to 20 percent under 
Diagnostic Code 5201, for limitation of motion.

Again, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
For the most part, in this case, none of the evidence 
developed prior to December 16, 2008 is relevant to the 
appropriate rating to be assigned because it does not contain 
any opinions or findings as to the severity of the Veteran's 
disability for this particular time period.  

The Board does note, however, that the medical records prior 
to December 16, 2008 show a pattern of the Veteran 
exaggerating his pain and limited motion.  There are also VA 
outpatient treatment records prior to December 2008 
indicating the Veteran's pain syndrome is partially due to 
psychological factors.  These records do not lend support to 
the severity of the Veteran's disability for this particular 
time period, but they do cut against the Veteran's 
credibility.  This is discussed in more detail in the above 
"credibility" determination. 

Again, DC 5201 provides for ratings based on limitation of 
motion of the arm. A Veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level. If the Veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the Veteran's dominant or 
minor side. Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side. Minor side disabilities, on 
the other hand, are rated 20 percent and 30 percent 
respectively. 38 C.F.R. § 4.71a, DC 5201. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees. 38 C.F.R. § 
4.71, Plate I. With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder. Id. With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees). Id. With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees). Id.

The Veteran's increased rating for this time period was based 
primarily on the most recent VA examination afforded to the 
Veteran, dated December 16, 2008. Therein, the examiner found 
no episodes of locking, no dislocations, no inflammatory 
arthritis and no ankylosis.  Rather, the Veteran's right 
shoulder disability was manifested by tenderness, limited 
flexion and abduction to 90 degrees respectively, impingement 
syndrome, and x-ray confirmation of degenerative changes to 
the AC joint.  The examiner found no objective evidence of 
pain following repetitive motion or additional limitations 
after three repetitions of range of motion.

The examiner further noted some findings of cervical 
radiculopathy that may account for some of the Veteran's 
complaints of pain.  It is noteworthy that the neck pain and 
radicular symptoms were associated with the Veteran's post-
service job, and not due to or secondary to his right 
shoulder or military service. The EMG report, moreover, found 
no abnormality with the muscles and nerves of the Veteran's 
right upper extremity.  

Most significantly, the medical findings within the December 
2008 examination show further limitation of abduction and 
forward flexion to 90 degrees respectively.  The limitation 
of motion findings warrant the 20 percent rating assigned to 
the Veteran for this time period under DC 5201, but no more.  

Functional loss was also considered for this time period in 
accordance with 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca, 8 
Vet. App. 202.  The December 2008 examiner, however, 
explicitly found no additional limitation on repetition or 
observable functional loss.  Accordingly, an increased rating 
based on functional loss is not warranted.

The Veteran's right shoulder disability, again, does not 
include impairment of the humerus or ankylosis of any joint, 
so DCs 5200 and 5202 are inapplicable.  The only other 
applicable diagnostic codes, DC 5003 (for degenerative 
arthritis) and DC 5203 (for impairment of the clavicle or 
scapula), do not provide for a rating greater than 20 
percent.  There simply is no diagnostic code applicable or 
arguably applicable that would provide a rating greater than 
20 percent.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds an increased rating of 30 percent is 
warranted with respect to the Veteran's left shoulder, but 
there is no provision upon which to assign a higher rating 
for the Veteran's right shoulder disability.

Extraschedular Considerations

In denying the claim for a higher rating for either time 
period, the Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected shoulder disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's disability with the established criteria found in 
the rating schedule shows that the rating criterion 
reasonably describes the Veteran's disability level and 
symptomatology. 

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his right shoulder.  

The Veteran and his wife did submit statements with regard to 
periods of incapacitating episodes, but the Board has not 
found any significant and persuasive evidence of marked 
interference with employment due to the disability.  This is 
discussed in more detail under the TDIU discussion of this 
opinion.  Briefly, however, the evidence indicates he lost 
his job in February 2003 due to company down-sizing, not due 
to his disability.  There is some evidence that the Veteran 
may have voluntarily quit his job as a truck driver due to 
right shoulder pain, but current evidence indicates the 
Veteran is currently employed as a janitor.  While he 
maintains that he can only keep this job as long as his wife 
and son are able to assist him, the Veteran has also conceded 
he is able to perform laborious tasks such as building a 
fence and yard work. Documented medical opinions indicate the 
Veteran is capable of at least "light work."

The Board does not doubt the Veteran's employment options are 
limited due to his disability, clearly they are.  His 
disability, however, does not cause an exceptional or unusual 
type of impairment.  Although the Veteran may be unable to 
work in certain fields, or perhaps his first-choice 
occupation, the diagnostic criteria already contemplates some 
amount of occupational impairment. 

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the Veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered. See 38 C.F.R. § 3.341(a) (1992); Hersey 
v. Derwinski, 2 Vet. App. 91, 94 (1992). The 
Board's task was to determine whether there are 
circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability. In other words, the BVA must 
determine if there are circumstances, apart from 
non- service-connected disabilities, that place 
this veteran in a different position than other 
veterans with an 80 [percent] combined disability 
rating. See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Here, the Veteran is service-connected for a right shoulder 
disability, currently rated as 20 percent disabling, and a 
low back disability, currently rated as 20 percent disabling.  
It is noteworthy that the Veteran's low back disability was 
recently reduced from 60 percent disabling to 20 percent 
disabling.  Accordingly, while at some point during the 
appellate time frame the Veteran met the minimum schedular 
criteria for TDIU he does not currently meet the minimum 
schedular criteria for a TDIU.  Regardless, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b). 

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a). 
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b). The rating board did not refer this case 
for extra-schedular consideration. 

The Board concludes the Veteran is not unemployable due to 
his service-connected disabilities.  The Veteran claims his 
chronic pain caused by his right shoulder and low back makes 
it impossible to maintain any long-standing, substantial 
employment.

The Veteran has a high school education and approximately 1.5 
years of college.  On his formal TDIU claim, he reported that 
he last stopped working in February 2003 doing data entry due 
to his disability.  As explained in the credibility portion 
of this opinion above, however, subsequent documentation 
indicates the Veteran actually ceased working because he was 
laid off.

Thereafter, the Veteran worked as a truck driver for some 
brief period in 2004.  He alleges he quit his job sometime in 
September 2004 because the long drives caused significant 
pain to his shoulder and back, but a reported conversation 
with the Veteran from the VA training division dated October 
2004 indicates the Veteran alleged he was still working for 
the trucking company.  Indeed, the Veteran indicated he was 
home the day of the VA contact because his truck broke down.  
He told the VA contact "things are going fine" and he had 
every intention of remaining with the trucking company.  He 
did not, at that time, indicate any difficulty with 
performing his truck driving duties due to disability.  

Again, the Veteran alleges he lied to the VA in October 2004 
because he feared they would require him to pay back the 
money for the training classes he already completed because 
the regulations require he work for at least 3 months.  The 
Board finds the statement simply not credible because by 
October 2004, by the Veteran's own admission, he had already 
worked over the three month time required by the VA program.  
In light of the inconsistencies in the record, it is unclear 
when the Veteran ceased his job at the trucking company, but 
it was sometime in 2004, shortly after he started.

The Veteran's contention that he had to quit his job with the 
trucking company is also reported within an October 2005 VA 
examination.  Therein, it appears the Veteran self-reported 
worsening pain while driving trucks and, because of this 
worsening pain, "...he no longer is able to perform this work 
and has not worked since that time."  The Board notes, 
however, the October 2005 examiner did not make any objective 
findings with regard to employability at that time.  Rather, 
the examiner merely indicated the Veteran's self-reported 
employment limitations due to pain of the right shoulder and 
low back and the Board finds the Veteran's statements as a 
whole inherently incredible for reasons asserted above.

Current medical records indicate the Veteran claims he is 
currently working as a janitor.  In December 2008, however, 
the Veteran told the examiner that the only reason he is able 
to maintain his custodial job is because his wife and son 
help him with laborious tasks such as bending and vacuuming.  
There is no objective documentation that his wife or son 
accompany him to work.  The December 2008 examiner also 
indicates the Veteran "vaguely" reported 14 to 15 
incapacitating episodes due to his low back disability over 
the last year, but medical records do not support any doctor-
prescribed bed rest over the last year.  With regard to 
objective findings of effects on occupation, the December 
2008 examiner noted the Veteran's low back and right shoulder 
significantly affect the Veteran's ability to lift, carry and 
reach, secondary to pain. 

The Veteran testified during his hearing before the Board 
that he is able to perform yard work, build fences, and do 
other type of maintenance jobs around the house.  This is 
consistent with other medical records, notably past VA 
examinations, where the Veteran self-reported fly fishing, 
light housework, and taking care of his kids.  The Veteran 
further testified, however, that he can only do these tasks 
for short increments, followed by rest.  Even so, his 
testimony is in stark contrast to his statement to the 
December 2008 examiner that he is unable to perform any 
bending or vacuuming without assistance from his wife and 
son.

Objectively, the record indicates the Veteran applied for 
Social Security Administration (SSA) disability benefits and, 
in conjunction with his application, asked for a medical 
opinion from his VA physician.  In January 2005, the Veteran 
outpatient treatment records indicate the VA physician's 
receipt of the Veteran's request for a medical opinion with 
regard to his employability and concluded the Veteran can 
perform at least "light work."  The Veteran's claim for SSA 
disability benefits was denied, and regrettably, records 
associated with the denial could not be obtained despite best 
efforts by the RO.

The Board also finds noteworthy the past examiners opinions 
indicating the Veteran is exaggerating his symptomatology or 
that his pain behaviors are at least partially 
psychologically based.  Most significantly, a VA psychiatrist 
diagnosed the Veteran in October 2007 with a pain disorder 
associated with both psychological and general medical 
conditions.  

Also significant, clearly the Veteran's claim that he is 
unemployable due to chronic pain of his right shoulder and 
low back is at odds with the fact that he is currently 
employed.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify such a referral. There is no evidence of 
anything out of the ordinary, or not average, in the 
Veteran's situation. The Veteran's service-connected 
conditions clearly affect his abilities to some degree, but 
there is no persuasive evidence that his right shoulder and 
low back disabilities prevent him from being able to perform 
light or medium duty work, or some other type of 
substantially gainful employment as a result of these 
conditions.  While limitations are noted, no medical 
professional has ever stated the right shoulder or low back 
disability prevents the Veteran's ability to maintain 
employment. Indeed, the medical evidence specifically states 
otherwise.  

The objective evidence as to the severity of the Veteran's 
service-connected conditions does not show that it would 
prevent him from performing all physical tasks. Even if he is 
unable to engage in prolonged physical activity as a result 
of his service-connected conditions, there is no evidence 
showing that he is unable to be gainfully employed in 
sedentary positions.  In this case, the preponderance of the 
evidence is against finding that the Veteran's service-
connected disabilities alone make him unemployable. There is 
no medical evidence showing that his service-connected 
conditions are of such severity as to preclude gainful 
employment. In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough. A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment. The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment. See 38 C.F.R. § 4.16(a) (1992). 

Van Hoose, 4 Vet. App. at 363. In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the Veteran's service-connected 
disabilities.  Again, the Veteran's claim is inherently at 
odds with the fact that the Veteran is currently employed. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education. The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is 
not warranted. In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable. See 38 U.S.C.A. 5107(b); 
Gilbert, supra.


ORDER

Entitlement to an initial rating greater than 10 percent for 
a right shoulder disability prior to December 16, 2008, and a 
rating greater than 20 percent from December 16, 2008 is 
denied.

Entitlement to total disability based on individual 
unemployability (TDIU) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


